DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent December 5, 2018 and November 16, 2020, claim(s) 1-20 are pending in this application; of these claims 19-20 have been withdrawn.  Claims 1, 14, and 19 are in independent form of which claim 19 is a withdrawn independent claim.

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on November 16, 2020 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	The drawing(s) filed on December 5, 2018 are accepted by the Examiner.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent December 5, 2018 is/are acknowledged and the references contained therein have been considered by the Examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  There is no period at the end of claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the providing the information regarding the classification" in lines 3–4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the providing the information regarding the classification" in lines 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2020/0354667 A1 (“Papermaster”).
	
As to claim 1, Papermaster teaches a computer-implemented method comprising:
receiving, by a computing device, data corresponding to a dynamic speckle spectrum image (as per Para [0001] of Applicant’s Specification, “dynamic speckle spectrum” is interpreted as “spectrography”) associated with a biological sample (Papermaster Para [0083]: receiving spectrographic signatures that systems ingest);
comparing, by the computing device, the dynamic speckle spectrum image with a plurality of training images (Papermaster Para [0083]: comparing the spectrographic signatures using machine learning techniques such as convolutional neural networks);
classifying, by the computing device, a contaminant present in the biological sample, based on the comparing (Papermaster Para [0083]: identifying a pathobiological cell or substance using the convolutional neural network); and
executing, by the computing device, an instruction based on the classifying the contaminant (Papermaster Para [0085]: alert researches to contain an outbreak by using information and a model of the pathogen).

As to claim 2, Papermaster teaches the computer-implemented method of claim 1, further comprising building a repository of the plurality of training images to be used for the classifying (Papermaster Para [0041]: building a repository of training images for identifying pathobiologic signatures), the building the repository comprising:
receiving respective dynamic speckle spectrum images of samples having known contaminants (Papermaster Para [0041]: receiving a training corpus of pathbiological signatures as examples); and
storing information associating the respective dynamic speckle spectrum images with corresponding known contaminants (Papermaster Para [0041]: storing the training corpus).

As to claim 3, Papermaster teaches the computer-implemented method of claim 2, further comprising storing the dynamic speckle spectrum image of the (Papermaster Para [0086]: using the sensed data to trigger an investigation in order to further enhance the machine learning model for future pathobiological identification moving forward).

As to claim 4, Papermaster teaches the computer-implemented method of claim 1, further comprising receiving metadata associated with the biological sample (Papermaster Para [0085]: receiving time and location metadata associated the spectrographic data from the biological sample), wherein the classifying the contaminant is further based on the metadata (Papermaster Para [0089]: the environmental metadata and the collected data are combined inputs to classify the sample using machine learning).

As to claim 5, Papermaster teaches the computer-implemented method of claim 1, wherein the biological sample is a fluid (Papermaster Para [0168]: the biological sample may be a fluid).

As to claim 6, Papermaster teaches the computer-implemented method of claim 1, further comprising selecting the instruction from a plurality of instructions, based on the classification of the contaminant (Papermaster Para [0085]: alert researches to contain an outbreak by using information and a model of the pathogen).


controlling the operations of a treatment device (Papermaster Para [0163]: control cleaning and treatment to mitigate and ameliorate);
providing an alert having information regarding the contaminant (Papermaster Para [0085]: alert researches to contain an outbreak by using information and a model of the pathogen);
outputting information regarding the classification of the contaminant (Papermaster Para [0085]: output information regarding the identity of the pathogen);
executing a smart contract (Papermaster Para [0149]: executing a smart contract with NANOBOTTM); and
scheduling an appointment with a medical provider (Papermaster Para [0163]: increasing the frequency of cancer check-ups).

As to claim 8, Papermaster teaches the computer-implemented method of claim 1, wherein data corresponding to the plurality of training images is stored in a blockchain and the information regarding the classification of the contaminant is stored in the blockchain (Papermaster Para [0148]: the data related to biological tests and experiments are stored in a blockchain distributed ledger).

(Papermaster Para [0205]: the data corresponding to the collected images is received from a portable device);

As to claim 10, Papermaster teaches the computer-implemented method of claim 1, wherein a service provider at least one of creates, maintains, deploys and supports the computing device (Papermaster Para [0106]: a NANOBOTTM service provider creates, maintains, deploys and supports the system).

As to claim 11, Papermaster teaches the computer-implemented method of claim 1, wherein the receiving the data corresponding to the dynamic speckle spectrum image (Papermaster Para [0083]: receiving spectrographic signatures that systems ingest), the comparing the dynamic speckle spectrum image (Papermaster Para [0083]: comparing the spectrographic signatures using machine learning techniques such as convolutional neural networks), the classifying the contaminant (Papermaster Para [0083]: identifying a pathobiological cell or substance using the convolutional neural network), and the providing the information regarding the classification (Papermaster Para [0085]: alert researches to contain an outbreak by using information and a model of the pathogen) are provided by a service provider on a subscription (Papermaster Para [0152]: a regular-fee based service for NANOBOTTM), advertising (Papermaster Para [0152]: a certification based service for NANOBOTTM), and/or (the broadest reasonable interpretation of “and/or” is “or”) fee basis (Papermaster Para [0152]: a fee based service for NANOBOTTM).

As to claim 12, Papermaster teaches the computer-implemented method of claim 1, wherein the computing device includes software provided as a service in a cloud environment (Papermaster Para [0044]: providing the biological detection service in the cloud).

As to claim 13, Papermaster teaches the computer-implemented method of claim 1, further comprising deploying a system (Papermaster Para [0106]: deploying a NANOBOTTM system), wherein the deploying the system comprises providing a computer infrastructure operable to perform the receiving the data corresponding to the dynamic speckle spectrum image (Papermaster Para [0083]: receiving spectrographic signatures that systems ingest), the comparing the dynamic speckle spectrum image (Papermaster Para [0083]: comparing the spectrographic signatures using machine learning techniques such as convolutional neural networks), the classifying the contaminant (Papermaster Para [0083]: identifying a pathobiological cell or substance using the convolutional neural network), and the providing the information regarding the classification (Papermaster Para [0152]: a regular-fee based service for NANOBOTTM).

(Papermaster Figure 2) to cause the computing device to:
perform a speckle (as per Para [0001] of Applicant’s Specification, “dynamic speckle spectrum” is interpreted as “spectrography”) analysis on a biological sample (Papermaster Para [0083]: receiving spectrographic signatures that systems ingest; comparing the spectrographic signatures using machine learning techniques such as convolutional neural networks); and
provide data from the speckle analysis to a server device to cause the server device to:
classify a contaminant present within the biological sample (Papermaster Para [0083]: identifying a pathobiological cell or substance using the convolutional neural network) by comparing a dynamic speckle spectrum image associated with the speckle analysis with a plurality of training images (Papermaster Para [0083]: comparing the spectrographic signatures using machine learning techniques such as convolutional neural networks), and
execute an instruction based on the classifying the contaminant (Papermaster Para [0085]: alert researches to contain an outbreak by using information and a model of the pathogen).

(Papermaster Para [0085]: receiving time and location metadata associated the spectrographic data from the biological sample) to cause the server device to classify the contaminant further based on the metadata (Papermaster Para [0089]: the environmental metadata and the collected data are combined inputs to classify the sample using machine learning).

As to claim 16, Papermaster teaches the computer program product of claim 14, further comprising providing data for respective dynamic speckle spectrum images of samples having known contaminants (Papermaster Para [0041]: providing a training corpus of pathbiological signatures as examples) to cause the server device to store information associating the respective dynamic speckle spectrum images with corresponding known contaminants for classifying the biological sample (Papermaster Para [0041]: storing the training corpus to build a repository of training images for identifying pathobiologic signatures.

As to claim 17, Papermaster teaches the computer program product of claim 14, wherein the biological sample is a fluid (Papermaster Para [0168]: the biological sample may be a fluid).

As to claim 18, Papermaster teaches the computer program product of claim 14, wherein data corresponding to the plurality of training images is stored in a (Papermaster Para [0148]: the data related to biological tests and experiments are stored in a blockchain distributed ledger).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2018/0150052 A1:  See Figure 4 for a supervised neural network analysis of spectrography
US 2020/0107787 A1:  See Figure 5 and Para [0045] for classifier training of spectrography data.  Note the provisional date.
	US 2012/0245473 A1:  see Figure 21 for training of spectroscopic systems to classify
Moshou, Dimitrios, et al. "Automatic detection of ‘yellow rust’in wheat using reflectance measurements and neural networks." Computers and electronics in agriculture 44.3 (2004): 173-188.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 10, 2021